DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not on a separate sheet of paper, by itself.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crone (US 2018/0332197 A1).
Crone shows a stabilized camera system, comprising:
a camera (the “camera” is shown as image capturing devices 305a-305e plus 302a-302e, seen in Figs. 3a and 3b) having a center of mass associated therewith (inherent) and having a gap disposed therein, the
gap (inner volume 303) containing the center of mass of the camera; and

stabilizer comprising a plurality of motors (101-103) operably connected to one another each motor
having an axis of rotation associated therewith, a selected one of the motors (102) being
disposed in the gap proximate the location of the center of mass of the camera (the motor 102 is illustrated in Figs. 3b, and 3a as being proximate to the center mass of the “camera”).  Thus, claims 1-4, 6, 9, 10, 12 are fully met by the reference.
Regarding claim 5, two motors 102 and 103 are shown as in the gap 303.
Regarding claim 11, walls 302a-302e comprise a body having a hole/gap 303.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone (US 2018/0332197 A1) as applied to claim 10 above, further in view of Zhang et al. (US 2019/0031369 A1).
Numbered paragraph 0045 of Zhang discloses the imaging devices of a panoramic photography system may be of the fisheye type.  It would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to implement the imaging devices of Crone with a fisheye lens in order to obtain a continuous 360 degree image.
Allowable Subject Matter
Claims 7, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852